IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

PATRICK J. DEMPSEY,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-1840

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 5, 2015.

An appeal from an order of the Circuit Court for Columbia County.
Wesley R. Douglas, Judge.

M. Blair Payne, Public Defender, and Ryan A. Terry, Assistant Public Defender,
Lake City; Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant
Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MARSTILLER and MAKAR, JJ., CONCUR.